                         Case 6:19-cv-00101-JRH-CLR Document 25 Filed 01/04/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                          United States District Court
                                                 Southern District of Georgia
                  RUSSELL GAITHER,

                             Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                            V.                                   CASE NUMBER:        CV 619-101

                  MR ROBBIT,

                             Defendant.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, in accordance with the Court's Order of January 4, 2021, the Report and Recommendation

                    of the Magistrate Judge is ADOPTED as the opinion of the Court, the complaint is DISMISSED

                    with prejudice, and this civil action stands CLOSED.




           01/04/2021                                                          John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
